DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-23-22 has been entered. 
Claims 2-14, 17, 18, 20-22, 25, 27, 32-62, 64-66 have been canceled. Claims 71-74 have been added. Claims 1, 15, 16, 19, 23, 24, 26, 28-31, 63, 67-74 are pending. 
Applicant's arguments filed 9-23-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicants elected Group I, claims 1, 2, 5, 15, 16, 19, 23, 24, without traverse in the reply filed on 6-21-21. Group III, claim 31, was recombined with Group I. 
Claims 26, 28-30, 63 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-21. 
Claims 1, 15, 16, 19, 23, 24, 31, 67-74 are under consideration. 

Election/Restrictions
Claim 1 can be written more clearly as ---A method of expressing a DUXC family protein in an isolated mammalian induced pluripotent stem (iPS) or embryonic stem (ES) cell, the method comprising: 
transfecting the isolated mammalian iPS or ES cell with a vector encoding a DUXC family protein operably linked to an inducible promoter [pg 104, para 326], and 
inducing expression of the DUXC family protein for less than 16 hours---.
Claim 15 can be written more clearly as ---The method of claim 1, further comprising transfecting an isolated mammalian somatic cell with at least one vector encoding Oct4, Sox2, Klf4 and cMyc such that the isolated mammalian iPS cell is obtained---. 
Claim 31 can be written more clearly as ---A method of making a cloned mammalian embryo that expresses an exogenous DUXC family protein, the method comprising: 
transfecting an isolated somatic cell with a vector encoding an exogenous DUXC family protein operably linked to an inducible promoter; 
transferring the nucleus of the somatic cell into an enucleated mammalian oocyte such that a cloned mammalian embryo that expresses an exogenous DUXC family protein is obtained---. It is unclear, however, when expression of the DUXC family protein is induced. 

Claim Rejections - 35 USC § 112
Claims 1, 15, 16, 19, 23, 24, 31, 67-70 remain and claims 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Withdrawn rejections
The rejection regarding the phrase “induced for less than 16 hours in a 24 hour period” in claim 1 and 31 has been withdrawn because it has been changed to “induced for less than 16 hours” which has support on pg 108-109 (“limiting the overall time to an amount shorter than the time needed to kill the cells, approximately 16 hrs of induction”). 
Pending rejections
A) The specification lacks written description for merely “expressing a DUXC family protein in the cell” in an iPS or ES cell as required in claim 1. The sole disclosed purpose of expressing a DUXC family protein in a mammalian iPS or ES cell as required in claim 1 is to make the cell totipotent (pg 2, para 8). The specification does not teach any other purpose for expressing a DUXC family protein in an iPS or ES cell. 
The specification teaches: “The term ‘totipotent’ as used herein in reference to SCNT embryos refers to SCNT embryos that can develop into a live born animal and also in reference to the reprogramming methods refers to a cell that retains the ability to become any embryonic or extraembryonic cell type. Totipotent cells are also cells that are in a 2-cell or 4-cell, early cleavage state” (pg 34, para 140). However, claim 1 is not “in reference to SCNT embryos” as discussed on pg 34. 
The art at the time of filing taught: “Totipotency is defined in Wikipedia as the ability of a single cell to divide and produce all the differentiated cells in an organism, including extraembryonic tissues” (Mitalipov, Adv Biochem Eng Biotechnol., 2009, Vol. 114, pg 185-199). 
Testing for totipotency in a cell culturing required detection of extraembryonic (i.e. umbilical and placental tissue) cell markers such as HEX (Morgani, Cell Reports, 2013, Vol. 3, pg 1945-1957; abstract). 
The specification does not provide adequate guidance that expressing a DUXC family protein in a mammalian iPS or ES cell will cause a totipotent state to occur. On pg 87-92, “Obtaining totipotent cells” discusses expressing a DUXC family protein in iPS or ES cells and well-known methods of obtaining pluripotent cells. However, pg 87-92 does not discuss the naturally occurring amount of DUXC family proteins in iPS or ES cells, the amount of a DUXC family protein required to cause totipotency, or obtaining totipotent cells. In example 3, applicants describe transfecting mouse ES cells with a lentiviral mDUX construct to obtain a “2C-like” transcription signature (pg 114). However, Example 3 does not describe the meaning of a 2C-like transcription signature, when that signature is “like” totipotent cells, or when totipotent cells have been achieved. Pg 3, para 17, describes DUX-expressing mESCs that “regain totipotency using a chimera assay, in which the cells incorporate into both the trophectoderm and the inner cells mass” in Fig. 31 (described on pg 14, para 63, and Example 4, pg 127, para 390). However, para 17 does not teach the DUX-expressing mESCs become placental tissue, are totipotent and capable of becoming any extraembryonic cell, including placental, yolk sac, extraembryonic endoderm (pg 3, para 6) or umbilical cord tissue. 
Accordingly, the specification lacks written description for expressing a DUXC family protein in an iPS or ES cell to obtain any totipotent cell – the sole disclosed purpose of claim 1. 
B) The specification lacks written description for “expressing a DUXC family protein in the cell” by “expressing a DUXC family protein in the cell” as broadly written in claim 1 without transfecting the iPS or ES cell with a vector encoding the DUXC protein. The claim encompasses allowing natural expression of a DUXC protein to occur, expressing a DUXC protein by stimulating an endogenous DUXC gene using an agonist, modulating a protein in a DUXC protein pathway such that the DUXC protein is expressed, transfecting the cell with a vector encoding a protein in a DUXC protein pathway such that the DUXC protein is expressed, or transfecting the cell with a vector encoding the DUXC protein. Claim 1 is drawn to a method expressing a DUXC family protein in a mammalian iPS or ES cells for less than 16 hours in a 24 hour period. Claims 1 and 31 encompass any species of mammalian cell. Claim 19 requires the cells are from a human, non-human primate, mouse, pig, dog, cow, sheep, or horse cell. Claim 1 encompasses endogenous wild-type expression of a DUXC family protein, inducing “overexpression” of an endogenous DUXC family protein, or expressing an exogenous DUXC family protein. The specification is limited to assaying DUX4 in mouse (pg 100, Example 1; pg 109, Example 3; pg 127, Example 4; pg 127, Example 5; pg 135, Example 6) and human cells (pg 100 Example 1; pg 108, Example 2; pg 109, Example 3; pg 127, Example 5; pg 135, Example 6). The specification does not correlate the mouse or human iPS cells to any other mammalian cells or any other non-human primate, pig, dog, cow, sheep, or horse cell. Accordingly, the specification lacks written description for performing the method in any species of mammal iPS or ES as broadly encompassed by claim 1 other than mouse or human. 
C) The specification lacks written description for using any DUXC family protein in the method of claim 1 other than DUX4. The specification uses the phrase “DUXC family” on pg 2, para 8 & 10; pg 119, para 363), and Leidenroth (BMC Evol. Biol., 2010, Vol. 10, No. 364, pg 1-13) teaches the DUXC family of proteins includes DUXA, DUXB, DUXC, and DUX4. The specification and the art at the time of filing do not teach any “DUXC family” protein capable of causing “a transcriptome more characteristic of a less differentiated state” other than DUX4 (Knopp, J. Cell Science, 2016, Vol. 129, pg 3816-3831). The specification does not correlate DUX4 to DUXA DUXB or DUXC described by Leidenroth. Accordingly, the specification lacks written description for using any DUXC family protein in the method of claim 1 other than DUX4. 
D) The specification lacks written description for “expression of the DUXC protein is induced for less than 16 hours” as required in claim 1 other than using an inducible vector system. The claim encompasses inducing expression of a DUXC protein to occur using natural means (i.e. environment, media additives, etc), expressing a DUXC protein by stimulating an endogenous DUXC gene using an agonist, modulating a protein in a DUXC protein pathway such that the DUXC protein is expressed, transfecting the cell with a vector encoding a protein in a DUXC protein pathway such that the DUXC protein is expressed, or transfecting the cell with a vector encoding the DUXC protein in context of an inducible system (e.g. tet-on, tet-off, ecdysone, etc. see review article Kallunki, Cells, 2019, Vol. 8, No. 8, pg 1-16 for “How to Choose the Right Inducible Gene Expression System for Mammalian Studies”). The specification is limited to “inducing” expression by transfecting the cell with a vector encoding the protein under the control of a dox-inducible DUX4 cassette (pg 109, Example 3; pg 112, para 346 et al.). The specification does not correlate the inducible vector system to constitutive vector expression of the protein. The specification does not correlate the inducible vector system to expressing DUXC pathway protein which in turn induces expression of the DUXC protein. Accordingly, the specification lacks written description for any means of “inducing” expression of a DUXC protein other than a well-known inducible gene expression system. 
E) The specification lacks written description for further expressing exogenous Oct4, Sox2, Klf4 and cMyc (OSKM) in iPS or ES cells as broadly encompassed by claim 15 other than by an active step of introducing vectors encoding the proteins into isolated iPS cells. The specification and the art at the time of filing is limited to transfecting isolated somatic mammalian cells with DNA encoding OSKM such that iPS occur. Applicants follow this with transducing the cells with a lentivirus encoding DUX4. The specification does not correlate iPS cell expressing exogenous OSKM to ES cells expressing OSKM. The specification does not correlate making iPS cells first followed by expressing DUX4 to expressing OSKM and the DUXC protein all at the same time as required by claim 15. Accordingly, the concept is limited to expressing exogenous OSKM in isolated mammalian somatic cells such that iPS cell are obtained.
F) The specification lacks written description for further expressing a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor as broadly encompassed by claim 16. The specification does not teach any species of DNMT, histone dimethylase activator, or a H3K9 methyltransferase inhibitor. The specification does not teach using any of them in combination with Oct4, Sox2, Klf4 and cMyc for making iPS cells. The specification does not teach using them in combination with expressing DUX4 for making pluripotent cells totipotent. Accordingly, the specification lacks written description for further expressing a DNMT, histone dimethylase activator, or H3K9 methyltransferase inhibitor as broadly encompassed by claim 16.
G) The specification lacks written description for expressing a DUXC protein in “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31 for reasons cited above regarding any type of cell other than mouse and human cells and any DUXC family protein other than DUX4. 
H) The specification lacks written description for “making a cloned [SCNT] embryo” by expressing a DUXC protein “in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31. 
Claim 31 is drawn to “method of making a cloned modified mammalian somatic cell nuclear transfer (SCNT) embryo comprising expressing a mammalian DUXC protein in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it, thereby making a mammalian cloned SCNT embryo”. 
The step of “expressing” the DUXC protein in the cloned embryo does not result in “making” a cloned embryo as set forth in the preamble. The cloned embryo already exists in the “expressing” step. The preamble and method steps are not clear (see 112/2nd).
The specification teaches: “The term ‘totipotent’ as used herein in reference to SCNT embryos refers to SCNT embryos that can develop into a live born animal and also in reference to the reprogramming methods refers to a cell that retains the ability to become any embryonic or extraembryonic cell type. Totipotent cells are also cells that are in a 2-cell or 4-cell, early cleavage state” (pg 34, para 140). 
The specification contemplates using DUX-expressing cells for SCNT experiments (pg 127, para 391; pg 98, para 310); however, the specification does not disclose the structure or function of the cloned oocyte or an embryo made using the cloned oocyte. 
The specification does not teach obtaining anything other than a cloned embryo (which already contains totipotent cells) by expressing the DUXC protein.
An adequate written description of a cloned embryo expressing a DUXC protein requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the SCNT embryo (or oocyte) made using DUX-expressing somatic cells. It is not sufficient to define a SCNT embryo solely by its principal biological property, i.e. made using DUX-expressing somatic cells, because disclosure of no more than that, as in the instant case, is simply a wish to know the structure/function of any SCNT embryos that is made using DUX-expressing somatic cells. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all SCNT embryos made using DUX-expressing somatic cells without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
It is unclear why those of skill would want to express a DUXC protein in a cloned embryo which already contains totipotent cells. 
Accordingly, the concept lacks written description, the preamble is inaccurate, the active step is incomplete, and the result of expressing the DUXC protein in the cloned embryo is missing in claim 31. 
J) Claim 69, which limits “the cell” to a SCNT cell, is rejected for reasons set forth above regarding both claims 1 and 31. 
K) The specification lacks written description for further expressing a DNMT, histone demethylase activator, or H3K9 methyltransferase inhibitor as required in claims 71-74. The specification does not disclose the purpose and result of expressing them in combination with the DUXC protein in context of SCNT embryos. The specification does not exemplify expressing them in combination with the DUXC protein in context of SCNT embryos. Accordingly, the specification lacks written description for the methods of claim 71-74.
Response to arguments
Applicants argue the “claims are supported” (pg 5). Applicants’ argument is not persuasive. This rejection is not whether or not the specification uses the words in the phrase. The rejection is about whether or not applicants were reasonably in possession of the invention. In this case, the specification describes expressing DUX4 in iPS or ES cells without reasonably teaching the cells became totipotent – the sole disclosed purpose of claim 1, or without reasonably teaching the purpose of doing so in SCNT embryos as required in claim 31 which already contain totipotent cells. 
 Applicants argue making iPS or ES cells was well known (pg 7). Applicants’ argument is not persuasive. This fact is not in question and is not part of the rejection. 
Applicants argue expressing exogenous genes was well known and described in para 228-266 (pg 7). Applicants’ argument is not persuasive. The claims are not limited to transfecting iPS or ES cells with a vector encoding the protein. 
Applicants point to Example 2 and 4 for written description without any explanation. Applicants’ arguments are not persuasive fore reasons set forth in the rejection. The Examples describe expressing DUX4 in iPS or ES cells without reasonably teaching the cells became totipotent – the sole disclosed purpose of claim 1, or without reasonably teaching the purpose of doing so in SCNT embryos as required in claim 31 which already contain totipotent cells.
Applicants’ discussion of claims 15-16 on pg 7-8 is noted but is not persuasive because it is not substantive.  

Enablement
Claims 1, 15, 16, 19, 23, 24, 31, 67-70 remain and claims 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for expressing a DUXC family protein in a cell, does not reasonably provide enablement for expressing a DUXC family protein in an iPS or ES cell such that totipotent cells are obtained, performing the method in any species of cells other than mouse and humans, or using any DUXC family protein other than DUX4 to obtain trophectoderm and inner cell mass incorporation (pg 4, para 17; pg 10, par 49, Fig. 17; pg 14, para 63, Fig. 31; pg 127, Example 4, para 390). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
A) The specification does not enable merely “expressing a DUXC family protein in the cell” in an iPS or ES cell as required in claim 1. The sole disclosed purpose of expressing a DUXC family protein in a mammalian iPS or ES cell as required in claim 1 is to make the cell totipotent (pg 2, para 8). The specification does not teach any other purpose for expressing a DUXC family protein in an iPS or ES cell. 
The specification teaches: “The term ‘totipotent’ as used herein in reference to SCNT embryos refers to SCNT embryos that can develop into a live born animal and also in reference to the reprogramming methods refers to a cell that retains the ability to become any embryonic or extraembryonic cell type. Totipotent cells are also cells that are in a 2-cell or 4-cell, early cleavage state” (pg 34, para 140). However, claim 1 is not “in reference to SCNT embryos” as discussed on pg 34. 
The art at the time of filing taught: “Totipotency is defined in Wikipedia as the ability of a single cell to divide and produce all the differentiated cells in an organism, including extraembryonic tissues” (Mitalipov, Adv Biochem Eng Biotechnol., 2009, Vol. 114, pg 185-199). 
Testing for totipotency in a cell culturing required detection of extraembryonic (i.e. umbilical and placental tissue) cell markers such as HEX (Morgani, Cell Reports, 2013, Vol. 3, pg 1945-1957; abstract). 
The specification does not provide adequate guidance that expressing a DUXC family protein in a mammalian iPS or ES cell will cause a totipotent state to occur. On pg 87-92, “Obtaining totipotent cells” discusses expressing a DUXC family protein in iPS or ES cells and well-known methods of obtaining pluripotent cells. However, pg 87-92 does not discuss the naturally occurring amount of DUXC family proteins in iPS or ES cells, the amount of a DUXC family protein required to cause totipotency, or obtaining totipotent cells. In example 3, applicants describe transfecting mouse ES cells with a lentiviral mDUX construct to obtain a “2C-like” transcription signature (pg 114). However, Example 3 does not describe the meaning of a 2C-like transcription signature, when that signature is “like” totipotent cells, or when totipotent cells have been achieved. Pg 3, para 17, describes DUX-expressing mESCs that “regain totipotency using a chimera assay, in which the cells incorporate into both the trophectoderm and the inner cells mass” in Fig. 31 (described on pg 14, para 63, and Example 4, pg 127, para 390). However, para 17 does not teach the DUX-expressing mESCs become placental tissue, are totipotent and capable of becoming any extraembryonic cell, including placental, yolk sac, extraembryonic endoderm (pg 3, para 6) or umbilical cord tissue. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to express a DUXC family protein in an iPS or ES cell to obtain any totipotent cell – the sole disclosed purpose of claim 1. 
B) The specification does not enable “expressing a DUXC family protein in the cell” by “expressing a DUXC family protein in the cell” as broadly written in claim 1 without transfecting the iPS or ES cell with a vector encoding the DUXC protein. The claim encompasses allowing natural expression of a DUXC protein to occur, expressing a DUXC protein by stimulating an endogenous DUXC gene using an agonist, modulating a protein in a DUXC protein pathway such that the DUXC protein is expressed, transfecting the cell with a vector encoding a protein in a DUXC protein pathway such that the DUXC protein is expressed, or transfecting the cell with a vector encoding the DUXC protein. Claim 1 is drawn to a method expressing a DUXC family protein in a mammalian iPS or ES cells for less than 16 hours in a 24 hour period. Claims 1 and 31 encompass any species of mammalian cell. Claim 19 requires the cells are from a human, non-human primate, mouse, pig, dog, cow, sheep, or horse cell. Claim 1 encompasses endogenous wild-type expression of a DUXC family protein, inducing “overexpression” of an endogenous DUXC family protein, or expressing an exogenous DUXC family protein. The specification is limited to assaying DUX4 in mouse (pg 100, Example 1; pg 109, Example 3; pg 127, Example 4; pg 127, Example 5; pg 135, Example 6) and human cells (pg 100 Example 1; pg 108, Example 2; pg 109, Example 3; pg 127, Example 5; pg 135, Example 6). The specification does not correlate the mouse or human iPS cells to any other mammalian cells or any other non-human primate, pig, dog, cow, sheep, or horse cell. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to perform the method in any species of mammal iPS or ES as broadly encompassed by claim 1 other than mouse or human. 
C) The specification does not enable using any DUXC family protein in the method of claim 1 other than DUX4. The specification uses the phrase “DUXC family” on pg 2, para 8 & 10; pg 119, para 363), and Leidenroth (BMC Evol. Biol., 2010, Vol. 10, No. 364, pg 1-13) teaches the DUXC family of proteins includes DUXA, DUXB, DUXC, and DUX4. The specification and the art at the time of filing do not teach any “DUXC family” protein capable of causing “a transcriptome more characteristic of a less differentiated state” other than DUX4 (Knopp, J. Cell Science, 2016, Vol. 129, pg 3816-3831). The specification does not correlate DUX4 to DUXA DUXB or DUXC described by Leidenroth. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use any DUXC family protein in the method of claim 1 other than DUX4. 
D) The specification does not enable “expression of the DUXC protein is induced for less than 16 hours” as required in claim 1 other than using an inducible vector system. The claim encompasses inducing expression of a DUXC protein to occur using natural means (i.e. environment, media additives, etc), expressing a DUXC protein by stimulating an endogenous DUXC gene using an agonist, modulating a protein in a DUXC protein pathway such that the DUXC protein is expressed, transfecting the cell with a vector encoding a protein in a DUXC protein pathway such that the DUXC protein is expressed, or transfecting the cell with a vector encoding the DUXC protein in context of an inducible system (e.g. tet-on, tet-off, ecdysone, etc. see review article Kallunki, Cells, 2019, Vol. 8, No. 8, pg 1-16 for “How to Choose the Right Inducible Gene Expression System for Mammalian Studies”). The specification is limited to “inducing” expression by transfecting the cell with a vector encoding the protein under the control of a dox-inducible DUX4 cassette (pg 109, Example 3; pg 112, para 346 et al.). The specification does not correlate the inducible vector system to constitutive vector expression of the protein. The specification does not correlate the inducible vector system to expressing DUXC pathway protein which in turn induces expression of the DUXC protein. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to “induce” expression of a DUXC protein other than a well-known inducible gene expression system. 
E) The specification does not enable further expressing exogenous Oct4, Sox2, Klf4 and cMyc (OSKM) in iPS or ES cells as broadly encompassed by claim 15 other than by an active step of introducing vectors encoding the proteins into isolated iPS cells. The specification and the art at the time of filing is limited to transfecting isolated somatic mammalian cells with DNA encoding OSKM such that iPS occur. Applicants follow this with transducing the cells with a lentivirus encoding DUX4. The specification does not correlate iPS cell expressing exogenous OSKM to ES cells expressing OSKM. The specification does not correlate making iPS cells first followed by expressing DUX4 to expressing OSKM and the DUXC protein all at the same time as required by claim 15. Accordingly, the concept is limited to expressing exogenous OSKM in isolated mammalian somatic cells such that iPS cell are obtained.
F) The specification does not enable further expressing a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor as broadly encompassed by claim 16. The specification does not teach any species of DNMT, histone dimethylase activator, or a H3K9 methyltransferase inhibitor. The specification does not teach using any of them in combination with Oct4, Sox2, Klf4 and cMyc for making iPS cells. The specification does not teach using them in combination with expressing DUX4 for making pluripotent cells totipotent. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to further express a DNMT, histone dimethylase activator, or H3K9 methyltransferase inhibitor as broadly encompassed by claim 16.
G) The specification does not enable expressing a DUXC protein in “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31 for reasons cited above regarding any type of cell other than mouse and human cells and any DUXC family protein other than DUX4. 
H) The specification does not enable “making a cloned [SCNT] embryo” by expressing a DUXC protein “in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31. 
Claim 31 is drawn to “method of making a cloned modified mammalian somatic cell nuclear transfer (SCNT) embryo comprising expressing a mammalian DUXC protein in an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it, thereby making a mammalian cloned SCNT embryo”. 
The step of “expressing” the DUXC protein in the cloned embryo does not result in “making” a cloned embryo as set forth in the preamble. The cloned embryo already exists in the “expressing” step. The preamble and method steps are not clear (see 112/2nd).
The specification teaches: “The term ‘totipotent’ as used herein in reference to SCNT embryos refers to SCNT embryos that can develop into a live born animal and also in reference to the reprogramming methods refers to a cell that retains the ability to become any embryonic or extraembryonic cell type. Totipotent cells are also cells that are in a 2-cell or 4-cell, early cleavage state” (pg 34, para 140). 
The specification contemplates using DUX-expressing cells for SCNT experiments (pg 127, para 391; pg 98, para 310); however, the specification does not disclose the structure or function of the cloned oocyte or an embryo made using the cloned oocyte. 
The specification does not teach obtaining anything other than a cloned embryo (which already contains totipotent cells) by expressing the DUXC protein.
It is unclear why those of skill would want to express a DUXC protein in a cloned embryo which already contains totipotent cells. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to perform the method of claim 31; the preamble is inaccurate, the active step is incomplete, and the result of expressing the DUXC protein in the cloned embryo is missing in claim 31. 
J) Claim 69, which limits “the cell” to a SCNT cell, is rejected for reasons set forth above regarding both claims 1 and 31. 
K) The specification does not enable further expressing a DNMT, histone demethylase activator, or H3K9 methyltransferase inhibitor as required in claims 71-74. The specification does not disclose the purpose and result of expressing them in combination with the DUXC protein in context of SCNT embryos. The specification does not exemplify expressing them in combination with the DUXC protein in context of SCNT embryos. Accordingly, the specification does not enable the methods of claim 71-74.
Response to arguments
Applicants point to Fig. 1, 5, 9D and paragraphs 412, 420, 317, 147-186. Applicants point to Example 4, pg 127, which is limited to injecting “DUX-expressing mouse embryonic stem cells” into morulas and incubated until blastocysts developed. Applicants do not discuss the sole disclosed purpose of obtaining totipotent or any other purpose for claims 1 or 31. Applicants do not address the breadth of “mammalian” iPS cells or ES cells beyond “mouse” and “human”. Fig. 1, para 412, is limited to mouse myoblasts; Fig. 5, para 420, is limited to mouse muscle cells expressing canine DUXC; Fig. 9D, para 317, is limited to bovine fibroblasts that express bovine DUXC – they do not discuss the starting materials claimed or [over]expressing DUXC family protein in iPS or ES cells as claimed. 

Claims 1, 15, 16, 19, 23, 24, 31, 67-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements in claim 1 are: 
a) transfecting an isolated mammalian iPS or ES cell with a vector encoding a DUXC family protein operably linked to an inducible promoter; and 
b) inducing expression of the protein in the iPS or ES cell such that the iPS or ES functionally expresses the protein. 

Claims 1, 15, 16, 19, 23, 24, 31, 67-70 remain and claims 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not make sense because the preamble and active step are the same. Therefore, it is unclear how the method step further limits the preamble. The phrase “wherein expression…” refers to the preamble or the active step, so it is no help in determining how the preamble and active step differ. Claim 1 is also indefinite because the result of expressing the DUXC protein is not set forth. An active step of introducing the protein into the cell may occur; however, introducing a protein is not “expressing” as claimed. An active step of introducing a polynucleotide encoding the protein into the cell may cause expression to occur; however, that step is missing. If anything beyond mere protein expression happens to the iPS or ES cell (i.e. inducing totipotency), that result in missing from the step of “expressing”. 
Claim 15 is indefinite because it is unclear what active steps/reagents are associated with a cell comprising “exogenous expression of [OSKM]”. The claim appears to invoke product-by-process language to describe the cell. However, the claim does not have any active step of introducing OSKM or DNA encoding OSKM. Since this is a method claim, embedding product-by-process language into the cell without an active step of introducing OSKM or DNA encoding OSKM makes the claim unclear. This is because it is unclear if endogenous expression of OSKM is any different than “exogenous expression” of OSKM. 
Claim 23 is indefinite because introducing an exogenous DUXC protein in the cell is not “expressing” as required in claim 1. Only a polynucleotide can “express” a protein as required in claim 1. Therefore, introducing a protein to cause “expression” does not make sense. 
Claim 24 is indefinite because the metes and bounds of a DUXC RNA cannot be determined. It is unclear if the phrase refers to any segment of any RNA encoding any DUXC protein or if it is limited to RNA encoding a DUXC family protein. 
Claim 31 is indefinite because expressing a DUXC protein in a SCNT embryo does not “make a cloned modified mammalian SCNT embryo” as claimed. The claim does not require introducing the protein or a polynucleotide encoding the protein, so it is unclear how the embryo is “modified”. The step of “expressing” the DUXC protein does not “make” it a SCNT embryo as in the preamble because the active step already requires the SCNT embryo. The 

Claim Rejections - 35 USC § 103
A) Claims 1, 15, 19, 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Morgani (Cell Reports, 2013, Vol. 3, pg 1945-1957) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779). 
Morgani cultured mouse ES cells such that totipotent cells were obtained (abstract). 
Morgani did not teach expressing a DUXC family protein in the cells as required in claim 1. 
However, Knopp transfected cells with a nucleic acid sequence encoding DUX4 (pg 3829, col. 1, Dux4 constructs; Retroviral transduction) to “orchestrate a transcriptome more characteristic of a less differentiated state” (pg 3817, col. 1, end of last full para). DUX4 is a DUXC family protein (pg 21, para 79) as required in claim 1.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture mouse ES cells such that totipotent cells were obtained as described by Morgani using DUX4 described by Knopp. Those of ordinary skill in the art at the time of filing would have been motivated to improve the transcriptome of the cells in favor of a less-differentiated state. 
Knopp did not express DUX4 for “less than 16 hrs” as required in claim 1. 
However, Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C), and one second less than 16 hrs is an obvious variant that was well-within the purview of the ordinary artisan. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to transfect mouse ES cells with DUX4 as described by the combined teachings of Morgani and Knopp using an inducible system for less than 16 hours as obviated by Bosnakovsk. Those of ordinary skill in the art at the time of filing would have been motivated to use an inducible system to more precisely control DUX expression. Those of ordinary skill in the art at the time of filing would have been motivated to induce expression less than 16 hrs to save time and to optimize expression. 
The ES cells inherently express Oct4, Sox2, Klf4 and cMyc as required in claim 15 because they are pluripotent cell. Claim 15 as amended no longer requires an active step of expressing Oct4, Sox2, Klf4 and cMyc (as found in the process of making iPS cells).
The cell is mouse as required in claim 19. 
The systems of Knopp and Bosnakovski each require a nucleic acid sequence encoding DUX4 as required in claim 23. 
Response to arguments
Applicants’ discussion of the references is noted (pg 10-11); however, the discussion does on rise to the level of an argument. All of the limitaions are disclosed by the combined teachings. 
Applicants argue there is no motivation to combine the reference to express DUX4 in ES cells. Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to improve the transcriptome of the cells in favor of a less-differentiated state by expressing DUX4.

B) Claims 1, 15, 16, 19, 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Reik (20160186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779). 
Reik reprogrammed cells into a totipotent state using a TET family gene (abstract). 
Reik did not teach expressing a DUXC family protein in the cells as required in claim 1. 
However, Knopp transfected cells with a nucleic acid sequence encoding DUX4 (pg 3829, col. 1, Dux4 constructs; Retroviral transduction) to “orchestrate a transcriptome more characteristic of a less differentiated state” (pg 3817, col. 1, end of last full para). DUX4 is a DUXC family protein (pg 21, para 79).
Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C) and one second less than 16 hrs is an obvious variant that was well-within the purview of the ordinary artisan. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to transfect mouse ES cells with DUX4 as described by the combined teachings of Morgani and Knopp using an inducible system for less than 16 hours as obviated by Bosnakovsk. Those of ordinary skill in the art at the time of filing would have been motivated to improve the transcriptome of the cells in favor of a less-differentiated state. Those of ordinary skill in the art at the time of filing would have been motivated to use an inducible system to more precisely control DUX expression. Those of ordinary skill in the art at the time of filing would have been motivated to induce expression less than 16 hrs to save time and to optimize expression. 
In some cases, the cells of Reik are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14) as required in claim 15. 
Claim 16 has been included because Oct4, Sox2, Klf4, and/or cMyc are a DNA methyltransferase protein in the cell or administering a DNA methyltransferase (DNMT), a histone dimethylase activator, and/or a H3K9 methyltransferase inhibitor. 
Reik used E14 ES cells (pg 7, para 126) which are mouse cells as required in claim 19. 
The systems of Knopp and Bosnakovski each require a nucleic acid sequence encoding DUX4 as required in claim 23. 
Response to arguments
Applicants do not specifically address this rejection. 

C) Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Reik (20160186207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779) as applied to claims 1, 15, 16, 19, 23 and further in view of Rohani (Stem Cell Res., 2016, Vol. 16, pg 662-672)
The combined teachings of Reik, Knopp and Bosnakovski reprogrammed cells into a totipotent state using a TET family gene and a vector encoding DUX4, and that the cells are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14). 
The combined teachings of Reik, Knopp and Bosnakovski did not teach expressing a DUXC family protein using mRNA as required in claim 24. 
However, Rohani described reprogramming somatic cells using mRNA encoding Oct4, Sox2, Klf4, and cMyc (abstract).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram somatic cells into a totipotent state using Oct4, Sox2, Klf4, cMyc, a TET family gene, and DUX4 as described by the combined teachings of Reik, Knopp and Bosnakovski using mRNA described by Rohani. Those of ordinary skill in the art at the time of filing would have been motivated to use mRNA because it does not have to enter the cell nucleus to be transcribed and because it provides transient transfection without the need to integrate into the genome. 
Response to arguments
Applicants do not specifically address this rejection. 

D) Claims 1, 19, 23, 31, 68-70 remain rejected under 35 U.S.C. 103 as being unpatentable over Barberi (Nature Biotech., 2003, Vol. 21, No. 10, pg 1200-1207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779).
Barberi made “nuclear transfer embryonic stem” (ntES) cells. “Cloned ES cell lines were derived through nuclear transfer from adult tail tip or cumulus cells” of mice (pg 1202, col. 1, end of last full para). 
Barberi did not teach expressing a DUXC family protein in the cells as required in claim 1 or reprogramming them into totipotent cells as required in the intended use in the preamble of claim 1 (“for reprogramming a cell into a totipotent state”). 
However, Knopp described culturing cells with DUX4 to “orchestrate a transcriptome more characteristic of a less differentiated state” (pg 3817, col. 1, end of last full para). DUX4 is a DUXC family protein (pg 21, para 79).
Bosnakovski taught controlling DUX4 expression using an inducible system for 16 hours (pg 2774, Fig. 5C), and one second less than 16 hrs is an obvious variant that was well-within the purview of the ordinary artisan. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to transfect mouse ES cells with DUX4 as described by the combined teachings of Morgani and Knopp using an inducible system for less than 16 hours as obviated by Bosnakovsk. Those of ordinary skill in the art at the time of filing would have been motivated to improve the transcriptome of the cells in favor of a less-differentiated state. Those of ordinary skill in the art at the time of filing would have been motivated to use an inducible system to more precisely control DUX expression. Those of ordinary skill in the art at the time of filing would have been motivated to induce expression less than 16 hrs to save time and to optimize expression. 
Barberi used mouse cells as required in claim 19. 
The systems of Knopp and Bosnakovski each require a nucleic acid sequence encoding DUX4 as required in claim 23. 
The ntES cell of Barberi is “an enucleated mammalian oocyte that has had the nucleus of a mammalian somatic cell transferred into it” as required in claim 31. 
The Dux4 is mouse Dux4 (Knopp, pg 3825, Fig. 6 caption for (B, C) and (D)) which “is of the same animal type as the somatic cell” used to make the SCNT as required in claim 68.
The cell is a SCNT cell as required in claim 69. 
The Dux protein is mouse as required in claim 70 (Knopp, pg 3825, Fig. 6 caption for (B, C) and (D)).
Response to arguments
Applicants do not specifically address this rejection. 

E) Claims 24 and 67 remain rejected under 35 U.S.C. 103 as being unpatentable over Barberi (Nature Biotech., 2003, Vol. 21, No. 10, pg 1200-1207) in view of Knopp (J. Cell Science, 2016, Vol. 129, pg 3816-3831) and Bosnakovski (EMBO, 2008, Vol. 27, pg 2766-2779) as applied to claims 1, 19, 23, 31, 68-70 and further in view of Rohani (Stem Cell Res., 2016, Vol. 16, pg 662-672).
The combined teachings of Barberi, Knopp, and Bosnakovski reprogrammed cells into a totipotent state using a TET family gene and a vector encoding DUX4, and that the cells are somatic cells in which Oct4, Sox2, Klf4, and cMyc genes are introduced (para 69-71; claim 14). 
The combined teachings of Barberi, Knopp, and Bosnakovski did not teach expressing a DUXC family protein using mRNA as required in claims 24 and 67. 
However, Rohani described reprogramming somatic cells using mRNA encoding Oct4, Sox2, Klf4, and cMyc (abstract).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to reprogram somatic cells into a totipotent state using Oct4, Sox2, Klf4, cMyc, a TET family gene, and DUX4 as described by the combined teachings of Barberi, Knopp, and Bosnakovski using mRNA described by Rohani. Those of ordinary skill in the art at the time of filing would have been motivated to use mRNA because it does not have to enter the cell nucleus to be transcribed and because it provides transient transfection without the need to integrate into the genome. 
Response to arguments
Applicants do not specifically address this rejection. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632